ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-04-16_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER OF 16 APRIL 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE | __
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

ORDONNANCE DU 16 AVRIL 1993
Official citation :

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 16 April 1993,
1.C.J. Reports 1993, p. 29

Mode officiel de citation :

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 16 avril 1993,
C.J. Recueil 1993, p. 29

 

Sales number
ISSN 0074-4441 N° de vente : 63 2
ISBN 92-1-070690-0

 

 

 
29

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1993

16 avril 1993

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZÉGOVINE
c. YOUGOSLAVIE (SERBIE ET MONTÉNÉGRO))

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour,
Vu les articles 31 et 44 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 20 mars 1993, par
laquelle la République de Bosnie-Herzégovine a introduit une instance
contre la République fédérative de Yougoslavie au sujet d’un diffé-
rend relatif à des violations de la convention de 1948 pour la préven-
tion et la répression du crime de génocide qu’aurait commises la
Yougoslavie,

Vu Pordonnance du 8 avril 1993 par laquelle la Cour a indiqué des
mesures conservatoires en attendant son arrêt définitif en l’espèce;

Compte tenu de l'accord exprimé par les Parties lors d’une réunion
que le Président a tenue avec leurs agents le 8 avril 1993, tendant à la
fixation d’un délai de six mois pour le dépôt du mémoire et pour celui
du contre-mémoire,

Fixe comme suit la date d’expiration des délais pour le dépôt des
pièces de la procédure écrite en l’espèce:

1993
16 avril
Rôle général
n°91
APPLICATION DE CONVENTION GENOCIDE (ORD. 16 IV 93) 30

Pour le mémoire du Gouvernement de la République de Bosnie-
Herzégovine, le 15 octobre 1993;

Pour le contre-mémoire du Gouvernement de la République fédéra-
tive de Yougoslavie (Serbie et Monténégro), le 15 avril 1994;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le seize avril mil neuf cent quatre-vingt-treize,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République de Bosnie-Herzégovine et au Gouvernement de la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro).

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
